[Cite as State v. Bell, 2013-Ohio-3802.]


                 Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA
                           ___________________________________

                              JOURNAL ENTRY AND OPINION
                                        No. 96446
                           ___________________________________


                                       STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                               vs.

                                           DEONTA BELL
                                                DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-542463
                                    Application for Reopening
                                       Motion No. 467550

        RELEASE DATE: September 3, 2013
ATTORNEY FOR APPELLANT

Deonta Bell, pro se
A 600-014
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43302


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Alison Foy
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Applicant, Deonta Bell, pled guilty and was sentenced on convictions of

burglary and assault in Cuyahoga C.P. Nos. CR-542463 and CR-539985. Applicant,

through counsel, pursued an appeal. We affirmed the trial court’s judgment in State v.

Bell, 8th Dist. Cuyahoga No. 96446, 2011-Ohio-5667. Applicant now seeks to reopen

the appeal pursuant to App.R. 26(B).

       {¶2} The appellate judgment was journalized on November 3, 2011.                 The

application for reopening was not filed until August 19, 2013. This falls well outside the

time limits of App.R. 26(B)(1), which requires applications to be filed within 90 days

after journalization of the appellate judgment. The only exception that would permit us to

review an untimely application is if applicant establishes good cause for filing at a later

time. Id.

       {¶3} The Supreme Court of Ohio, with regard to the 90-day deadline provided by

App.R. 26(B)(2)(b), has firmly established that

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S.Ct 1148, 71 L.Ed.2d 265, and that is what
       Ohio has done by creating a 90-day deadline for the filing of applications to
       reopen. [The applicant] could have retained new attorneys after the court of
       appeals issued its decision in 1994, or he could have filed the application on
       his own. What he could not do was ignore the rule’s filing deadline. * **
       The 90-day requirement in the rule is “applicable to all appellants,” State v.
       Winstead (1996), 74 Ohio St.3d 277, 278, 1996 Ohio 52, 658 N.E.2d 722,
       and [the applicant] offers no sound reason why he — unlike so many other
       Ohio criminal defendants — could not comply with that fundamental aspect
       of the rule.
State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970, ¶ 7-9.
       {¶4} “Consistent enforcement of the rule’s deadline by the appellate courts in Ohio

protects on the one hand the state’s legitimate interest in the finality of its judgments and

ensures on the other hand that any claims of ineffective assistance of appellate counsel are

promptly examined and resolved.” State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755,

814 N.E.2d 861, ¶ 7. Applicant does not address the issue of his untimely application,

and he does not argue that any good cause exists for the late filing. Therefore, the

untimely application for reopening must be denied. State v. Garcia, 8th Dist. Cuyahoga

No. 74427, 2005-Ohio-5796, ¶ 3.

       {¶5} Accordingly, this court denies the application to reopen.




MARY EILEEN KILBANE, JUDGE

MARY J. BOYLE, P.J., and
TIM McCORMACK, J., CONCUR